Citation Nr: 0412427	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-47 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
40 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 50 percent for the psychiatric disorder, and a 
disability rating in excess of 20 percent for lumbosacral 
strain.  The veteran perfected an appeal of that decision.

In a June 1998 rating decision the RO increased the rating 
for the low back disability from 20 to 40 percent.  In a 
September 2003 notice the RO informed the veteran that the 
40 percent rating was the maximum rating available for his 
low back disability, and that the grant of the 40 percent 
rating was considered a full grant of the benefit sought on 
appeal.  As will be more fully explained below, however, the 
40 percent rating may not be the maximum rating available.  

The Board notes that in an October 2003 rating decision the 
RO granted entitlement to a total disability rating based on 
individual unemployability.  The veteran's representative has 
continued to argue, however, that the assignment of higher 
schedular ratings for the psychiatric and low back 
disabilities is warranted.  The Board finds, therefore, that 
the issues of entitlement to higher ratings for both 
disabilities remain in contention.

The issue of entitlement to a higher rating for the low back 
disability is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all essential evidence 
identified by the veteran, and provided him VA psychiatric 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The veteran's psychiatric disability results in total 
social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that the 
criteria for a 100 percent schedular rating for PTSD are met.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veteran 
Claims (hereinafter, "the Court") held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (in this case the RO) decision on a 
claim for VA benefits.  In this case, the initial RO decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  Assuming, 
however, solely for the sake of argument and without 
conceding the correctness of Pelegrini, that notice is to be 
provided before the initial unfavorable decision, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in April 1995.  In a rating decision dated in April 
1996, the RO denied that claim.  Only after that rating 
action was promulgated did the RO, in September 2003, inform 
the veteran of the information and evidence needed to 
substantiate his claim for a higher rating for PTSD by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, he could submit the required evidence directly 
to the RO.  The RO also instructed him to submit any evidence 
in his possession that pertained to his claim.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence not in his possession, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  Pelegrini, 17 Vet. App. at 422.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 
at 421-22.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
claimant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the claimant to overcome.  See Pelegrini, 17 Vet. App. 
at 421-22.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first RO adjudication of the 
claim, the notices were provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was re-
adjudicated and a supplemental statement of the case was 
provided to the veteran in October 2003.  

The RO provided the veteran a statement of the case in June 
2001 and supplemental statements of the case in March and 
October 2003.  In those documents the RO informed the veteran 
of the regulatory requirements for establishing entitlement 
to a higher rating, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding the 
decision in Pelegrini and given the Board's disposition of 
this issue, the Board finds that to decide the appeal would 
not be prejudicial to the veteran.  The Board also finds that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim for a higher 
rating.  See 38 U.S.C.A. § 5103 (West 2002).  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide an 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's VA treatment records 
through January 1996, and provided him VA psychiatric 
examinations in November 1996, March 1997, December 1997, and 
September 2003.  The Board notes that the veteran's 
representative has asked that the veteran be provided an 
additional VA examination, in that the examinations of record 
do not clearly document the degree of social and occupational 
impairment caused by the psychiatric disability.  Given the 
Board's disposition of the veteran's appeal, however, the 
Board concludes that all necessary data has been obtained for 
determining the merits of the veteran's claim and that 
additional development of this issue is not required.

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2003).

Subsequent to the veteran's claim for a higher rating for his 
psychiatric disorder, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130 (2003)).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  In 
making that determination it may be necessary for the Board 
to apply both the old and the new versions of the regulation.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

The RO provided the veteran the original version of the 
regulations in the September 1996 statement of the case, and 
the revised regulations in a July 1997 supplemental statement 
of the case, and considered both versions of the regulations 
in denying entitlement to a disability rating in excess of 
50 percent.  The veteran was provided the opportunity to 
present evidence and arguments in response.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to him.  See 
Bernard, 4 Vet. App. at 384.  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; the demonstrable inability to obtain or 
retain employment.  

A 70 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

The General Rating Formula for Mental Disorders that became 
effective in November 1996 specifies that a 100 percent 
disability rating applies if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Documents in the claims file show that service connection for 
an anxiety disorder was awarded effective with the veteran's 
separation from service in April 1954, with a 10 percent 
rating then assigned.  The disability rating was increased to 
30 percent in September 1959, and to 50 percent in October 
1975.  The 50 percent rating has been in effect since October 
1975.  In a June 1998 rating decision the RO revised the 
diagnosis of the service-connected psychiatric disorder to 
PTSD, based on the results of a December 1997 VA psychiatric 
examination reflecting that diagnosis.

The evidence shows that the veteran has maintained sporadic 
employment since his separation from service in 1954.  
Although he was employed by the United States Postal Service 
for many years, he missed many days of work due to his 
disability.  He has been unemployed since 1985.

The VA treatment records disclose that, in addition to his 
service-connected disabilities, he has a number of other 
physical and mental impairments that substantially limit his 
social and occupational functioning.  If the impact of his 
non-service connected psychiatric symptoms cannot be 
distinguished from the service-connected PTSD, however, the 
Board must consider the effect of all his psychiatric 
symptoms on his social and occupational functioning.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (per curium).

Following his April 1995 claim for an increased rating, the 
veteran was initially provided a VA psychiatric examination 
in November 1996.  He then lived with his wife and adult 
daughter, and his daughter accompanied him to the examination 
and provided his care.  Mental status examination revealed a 
significant cognitive deficit, in that he was a poor 
historian, he had difficulty with language, and he had poor 
memory and concentration.  The examiner determined that the 
degree of his psychiatric impairment was severe, and that he 
was not employable.

The VA examiner in March 1997 was unable to complete the 
examination because the veteran was disoriented and spoke in 
an incoherent language.  His daughter reported that, since 
having had multiple cerebrovascular accidents, he required 
constant supervision.  The examiner determined that the 
veteran's psychological condition precluded examination.

The VA examination in December 1997 also resulted in the 
determination that the veteran was unemployable due to his 
psychiatric symptoms.  

The examiner in September 2003 was asked to distinguish the 
symptoms of PTSD from the manifestations of the 
cerebrovascular accidents and a seizure disorder, and she 
found that the symptoms could not be distinguished because 
they were co-mingled.  Due to his psychological status he was 
dependent on his family for the activities of daily living.  
The examiner found that, in addition to the residuals of the 
cerebrovascular accidents and a seizure disorder, the veteran 
clearly demonstrated multiple manifestations of PTSD that 
substantially impaired his ability to function.  The examiner 
assessed his level of impairment by assigning a Global 
Assessment of Functioning (GAF) score of 45.  A GAF score of 
45 represents serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In summary, the VA examinations resulted in the conclusions 
that the veteran is not employable due to his psychiatric 
impairment.  Because the symptoms of PTSD cannot be 
distinguished from the manifestations of the other 
psychiatric disorders, all of his psychiatric symptoms are 
considered in determining the appropriate rating.  
Mittleider, 11 Vet. App. at 181.  A finding that the veteran 
is not employable is indicative of totally incapacitating 
psychoneurotic symptoms (original rating criteria) or total 
occupational and social impairment (revised rating criteria).  
For these reasons the Board finds that the criteria for a 
100 percent schedular rating for PTSD are met, based on the 
original and revised rating criteria.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

Subsequent to the initiation of the veteran's claim for an 
increased rating in April 1995, the rating criteria for 
disabilities of the spine were revised, effective September 
26, 2003.  See Schedule for Rating Disabilities, The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 
38 C.F.R. Part 4).  Because the regulation was revised during 
the pendency of his appeal, VA must apply both the old and 
the new versions of the regulation.  VAOPGCPREC 3-00.  The 
veteran has not been informed of the revised rating criteria, 
nor has the RO considered the revised criteria in determining 
whether a disability rating in excess of 40 percent for the 
low back disability is warranted.  

In addition, the veteran has not been informed of the 
evidence needed to substantiate his claim for a higher rating 
for the low back disability, or the relative responsibilities 
of the veteran and VA in developing that evidence.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  

The Board notes that although the veteran has been provided 
multiple VA medical examinations, those examinations did not 
include review of his claims file.  The veteran's 
representative has asserted that the examinations are not 
adequate for rating purposes because the examiners did not 
review the claims file.  

For these reasons the Board finds that remand of this issue 
is required.  Accordingly, the issue is remanded to the RO 
for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder since January 1996.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should afford the veteran a VA 
medical examination in order to determine 
the nature and severity of his low back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray and 
nerve conduction studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the back and lower 
extremities and provide a diagnosis for 
any pathology found.  In examining the 
back the examiner should determine 
whether the examination revealed any 
evidence of sciatic neuropathy.  If a 
neurological examination is needed in 
order to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  

The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain, and describe any 
evidence of muscle spasm or spinal 
deformity.  The examiner should also 
describe any functional loss pertaining 
to the low back, including the inability 
to perform normal working movements of 
the back with normal excursion, strength, 
speed, coordination, and endurance.  In 
making this assessment the examiner 
should distinguish the symptoms of the 
service-connected low back disability 
from any non-service connected 
disability, including the residuals of a 
cerebrovascular accident.  If the 
examiner is not able to distinguish the 
symptoms, he or she should so state.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issue 
on appeal.  In doing so the RO should 
consider the revised rating criteria that 
became effective in September 2003, as 
well as the original rating criteria.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



